DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claim 1 is objected to because of the following informalities:  The last limitation of “conducing the transaction…” includes a typographical error. The first word of the limitation should be “conducting”.  Appropriate correction is required.
Claims 4, 7 and 15 is objected to because of the following informalities:  The claims include the word “homomorpic.” The correct spelling should be “homomorphic”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for inventory matching. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving, from each of a plurality of clients, a masked submission comprising an identification of at least one security to buy or sell and a desired quantity to buy or sell; aggregating the masked submissions resulting in a sum of the desired quantities to buy or sell; matching at least two of the clients to conduct a transaction based on aggregation and their respective masked submissions; and conducing the transaction between the matched clients.
In order words, the claim describes a process for matching masked orders. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the processor, and client devices. That is, other than reciting these generic devices, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the fundamental economic practices or commercial interactions of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processor and client devices. The processor and client devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions. This generic processor limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 13 recites limitations that have been addressed in claim 1, supra. This claim is similarly rejected under the same rationale as analyzed in claim 1, supra.

Claims 2-4 recite wherein the submissions are masked with common keys for the plurality of clients; wherein the submissions are submitted using a secure Multi-Party Computation (MPC) cryptographic protocol; wherein the submissions are submitted using an additive or fully homomorphic encryption scheme. These are generic encryption schemes that do not integrate the abstract idea into a practical application.
Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5 and 14 recite wherein the identities of the clients are not revealed until the clients' submissions are matched. This limitation is also part of the abstract idea as analyzed in claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6-7 and 15 recite where a secure Multi-Party Computation (MPC) cryptographic protocol is used to implement a matching algorithm, and wherein each respective buy order and each respective sell order is transmitted in an encrypted way based on an instruction that relates to the MPC cryptographic protocol; where an additive homomorphic encryption scheme is used to implement a matching algorithm, and wherein each respective buy order and each respective sell order is transmitted in an encrypted way based on an instruction that relates to the additive homomorphic encryption scheme.
These are generic encryption schemes that do not integrate the abstract idea into a practical application.
Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claims 8-9, 16 and 17 recite wherein at least one of the clients is an online client; wherein at least one of the clients is a fail-stop client; wherein one of the matched client is a bank.  These limitations are also part of the abstract idea as analyzed in claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claim 10-11, 18 and 19 recite wherein at least one of the clients commits to executing a transaction order when its submission is matched with another client; wherein at least one of the clients does not commits to executing a transaction order when its submission is matched with another client.  These limitations are also part of the abstract idea as analyzed in claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claims 12 and 20 recite wherein the identification whether the client is to buy or sell is encrypted.
This generic encryption of data does not integrate the abstract idea into a practical application.
Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 12-14, 16-17 and 20are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Foley et al. (USPN 9,064,256).
Re claims 1-2, 8-9, 12-13, 16-17 and 20: Foley teaches a method comprising: in an information processing apparatus comprising at least one computer processor (col. 6, lines 20-45): receiving, from each of a plurality of clients, a masked submission comprising an identification of at least one security to buy or sell and a desired quantity to buy or sell (abstract: “encrypted query”; col, 9, lines 36-40); aggregating the masked submissions resulting in a sum of the desired quantities to buy or sell (col. 13, lines 4-19); matching at least two of the clients to conduct a transaction based on aggregation and their respective masked submissions (col. 13, lines 4-19); and conducting the transaction between the matched clients (col. 17, line 55-56; “facilitate a trade fulfilling the order and a matched order”).

Re claims 5 and 14: Foley teaches wherein the identities of the clients are not revealed until the clients’ submissions are matched (col. 14, lines 52-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-7 and 15are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Shukla et al. (USPAP 2015/0213079).

Re claims 3-4, 6-7 and 15: Foley does not explicitly teach wherein the submissions are submitted using a secure Multi-Party Computation (MPC) cryptographic protocol; wherein the submissions are submitted using an additive or fully homomorphic encryption scheme; where a secure Multi-Party Computation (MPC) cryptographic protocol is used to implement a matching algorithm, and wherein each respective buy order and each respective sell order is transmitted in an encrypted way based on an instruction that relates to the MPC cryptographic protocol; where an additive homomorphic encryption scheme is used to implement a matching algorithm, and wherein each respective buy order and each respective sell order is transmitted in an encrypted way based on an instruction that relates to the additive homomorphic encryption scheme.
However, Shukla teaches use of MPC and homomorphic encryption scheme for data matching purposes (0086). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use these encryption schemes for the obvious reason of protecting the data from unauthorized access. 


Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of MacInnes (USPAP 2014/0279359).

Re claims 10-11 and 18-19: Foley does not explicitly teach wherein at least one of the clients commits to executing a transaction order when its submission is matched with another client; wherein at least one of the clients does not commit to executing a transaction order when its submission is matched with another client.
MacInnes teaches this concept at paragraph [0039]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Foley to include this concept as taught by MacInnes for the obvious reason of enhancing the flexibility of the process. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691